--------------------------------------------------------------------------------

Exhibit 10.10
 
CONSULTING SERVICES AGREEMENT
 
This Consulting Agreement (the "Agreement") is entered into this 5th day of
January, 2010 by and between:
 

 
IFG Investments Services, Inc., a Nevis Corporation 
Ram's Business Complex
Stoney Grove, Box 822
Charlestown, Nevis   Federation of St Kitts & Nevis
 
and
(the “Consultant”)        
China Qinba Pharmaceuticals, Inc., a Delaware Corporation
24th Floor, Building A
Zhengxin Mansion, No. 5 of 1st Gaoxin Road
Hi-Tech Development Zone
Xi’an City, Shaanxi Province
People’s Republic of China
(the “Company”)

 
RECITALS
 
WHEREAS, the Company is in need of assistance in the public company sector
including advising on a merger/acquisition transaction, NASDAQ and Hong Kong
Stock Exchange listing applications, SEC filings including but not limited to,
Form 8-K, Registration Statement support;


WHEREAS, the Consultant has agreed to perform consulting work for the Company in
providing merger/acquisition transaction support, NASDAQ and Hong Kong Stock
Exchange listing applications support, SEC filings, including but not limited
to, Form 8K and Registration Statement support and other consulting services and
other related activities as directed by the Company;  and


NOW, THEREFORE, the parties hereby agree as follows:


1. Consultant's Services. Consultant shall be available and shall provide to the
Company professional consulting services in the areas of merger/acquisition
transaction support, NASDAQ and Hong Kong Stock Exchange listing applications
support SEC filings, including but not limited to, Form 8K and Registration
Statement support and other consulting services support ("Consulting services")
as requested.


2. Consideration.
A. RATE.  In consideration for the Consulting Services to be performed by
Consultant under this Agreement, the Company will issue the Consultant warrants
to acquire 1,800,000 common shares of the Company’s stock, adjusted for any
forward or reverse splits, with registration rights, at a $0.83 exercise price
and expiration date of three years after the closing of the acquisition or
merger for time spent on Consulting Services.  (collectively, the “Warrants”)


B.  EXPENSES. Additionally, the Company will pay Consultant for the following
expenses incurred while the Agreement between Consultant and the Company exists:


 
●
All travel expenses to and from all work sites

 
●
Meal expenses;

 
●
Administrative expenses;

 
●
Lodging Expenses if work demands overnight stays; and

 
●
Miscellaneous travel-related expenses (parking and tolls).


 
Page 1

--------------------------------------------------------------------------------

 

Consultant shall submit written documentation and receipts where available
itemizing the dates on which expenses were incurred. The Company shall pay
Consultant the amounts due pursuant to submitted reports within 14 days after a
report is received by the Company.


C. REGISTRATION RIGHTS: The Company will cause a registration statement to be
filed with the U.S. Securities and Exchange Commission, covering 100% of the
common stock underlying the Warrants, on or before May 31, 2010 and use its
commercially reasonable efforts to cause the registration statement to become
effective within one hundred eighty (180) days following the date of this
Agreement.  The Company will also use commercially reasonable efforts to
maintain the effectiveness of the registration statement for a period of 3 years
from the date of this Agreement.
 
The Company will be deemed not to have used commercially reasonable efforts to
cause the registration statement to become, or to remain effective during the
requisite period if the Company voluntarily takes any action that would, or
omits any action the omission of which would result in either: (i) such
registration statement not being declared effective; or (ii) the holders of
securities covered by a previously effective registration statement being
prohibited by applicable law from trading the securities covered thereby.
 
The aggregate amount of liquidated damages payable by the Company to the
Consultants as a result of a failure to timely file, or cause the registration
statement to become or maintain its effective status, shall be capped at ten
percent (10%) of the market value of the common stock underlying the Warrants at
the time of breach.  Moreover, the Company shall not accrue liquidated damages
with respect to more than one of any failure under this section at a time.


D. SENIOR EXCHANGE LISTING: The Company will cause a listing application to be
filed with the NASDAQ Exchange for the Capital Markets board within 9 months
following the closing of the acquisition or merger. The Company will maintain or
ensure by reverse split that the share BID will remain at $4.00 within 9 months
following the date of the closing of the acquisition or merger.  The Company
will use commercially reasonable efforts to maintain the company in good
standing and in good structure to meet the listing requirements of NASDAQ’s
Capital Market.


The aggregate amount of liquidated damages payable by the Company to the
Consultants as a result of a failure to timely file, or cause the listing
application to become or maintain its listing status, or to fail to maintain the
share BID at $4.00, shall be capped at the issuance of warrants to acquire
100,000 common shares of the company’s common stock at a $0.83 per share
exercise price with an expiration date of three years after the issuance of said
warrants, for each and every month, or portion of any month, at the time of the
breach. Moreover, the Company shall not accrue liquidated damages with respect
to more than one of any failure under this section at a time.


3. Independent Contractor.  Nothing herein shall be construed to create an
employer-employee relationship between the Company and Consultant. Consultant is
an independent contractor and not an employee of the Company or any of its
subsidiaries or affiliates. The consideration set forth in Section 2 shall be
the sole consideration due Consultant for the services rendered hereunder. It is
understood that the Company will not withhold any amounts for payment of taxes
from the compensation of Consultant hereunder. Consultant will not represent to
be or hold herself out as an employee of the Company.


4. Confidentiality.  In the course of performing Consulting Services, the
parties recognize that Consultant may come in contact with or become familiar
with information which the Company or its subsidiaries or affiliates may
consider confidential. This information may include, but is not limited to,
information pertaining to the Company [specify] systems, which information may
be of value to a competitor. Consultant agrees to keep all such information
confidential and not to discuss or divulge it to anyone other than appropriate
Company personnel or their designees.

 
Page 2

--------------------------------------------------------------------------------

 

5. Term. This Agreement shall commence on January 5, 2010 and shall terminate on
a January 4, 2012, unless earlier terminated by either party hereto. Either
party may terminate this Agreement upon Thirty (30) days prior written notice.
The Company may, at its option, renew this Agreement for an additional One (1)
year term on the same terms and conditions as set forth herein by giving notice
to Consultant of such intent to renew on or before January 4, 2012.


6. Notice.  Any notice or communication permitted or required by this Agreement
shall be deemed effective when personally delivered or deposited, postage
prepaid, in the first class mail of the United States properly addressed to the
appropriate party at the address set forth below:


Notices to Consultant:
 
IFG Investments Services, Inc., a Nevis Corporation
Attention: Daniel MacMullin
Ram's Business Complex
Stoney Grove,
Box 822
Charlestown, Nevis
Federation of St Kitts & Nevis


Notices to the Company:
 
China Qinba Pharmaceuticals, Inc.
24th Floor, Building A
Zhengxin Mansion, No. 5 of 1st Gaoxin Road
Hi-Tech Development Zone
Xi’an City, Shaanxi Province
People’s Republic of China


7. Miscellaneous.


7.1 Entire Agreement and Amendments.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and replaces
and supersedes all other agreements or understandings, whether written or oral.
No amendment or extension of the Agreement shall be binding unless in writing
and signed by both parties.


7.2 Binding Effect, Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of Consultant and the Company and to the Company's
successors and assigns. Nothing in this Agreement shall be construed to permit
the assignment by Consultant of any of its rights or obligations hereunder, and
such assignment is expressly prohibited without the prior written consent of the
Company.


7.3 Governing Law, Severability.  This Agreement shall be governed by the laws
of the Nevis. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other
provision.





 
Page 3

--------------------------------------------------------------------------------

 

WHEREFORE, the parties have executed this Agreement as of the date first written
above.


China Qinba Pharmaceuticals, Inc.:






By: _______________________________________
Wang Guozhu, Chairman and Chief Executive Officer
Date: January 5, 2010
 
 
 
 
IFG Investments Services, Inc.




By:_______________________________________
Daniel MacMullin, President
January 5, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Page 4

--------------------------------------------------------------------------------

 
